Appeal from a decision of the Workers’ Compensation Board, filed November 22, 1995, which ruled that claimant sustained a compensable injury and awarded workers’ compensation benefits.
While on vacation, claimant sustained a back injury when she slipped and fell on the stairs at the employer’s district office while she was picking up her paycheck. The Workers’ Compensation Board, finding that claimant sustained a compensable injury within the course of her employment, awarded *638her workers’ compensation benefits. The employer appeals, contending that the accident did not arise out of or in the course of claimant’s employment.
Testimony at the hearing revealed that the employer would distribute a yearly schedule noting the dates on which employees should pick up their paychecks. Claimant and her supervisor, who was responsible for distributing the paychecks at the district office, testified that it was mandatory that employees, or an authorized person, pick up their paychecks, even if the employee was on vacation. They further testified that it was the employer’s policy that paychecks could not be mailed. While the employer’s testimony controverted these statements, this merely created a credibility issue for the Board to resolve (see, Matter of Billings v Dime Sav. Bank, 236 AD2d 649, 650). Based on our review of the record, we conclude that the Board’s decision that claimant’s injury arose out of and in the course of her employment is supported by substantial evidence (see, Matter of Rodriguez v Sunnyside Garden Kennels, 27 AD2d 967, lv denied 20 NY2d 643) and it is, accordingly, affirmed. The employer’s remaining contentions have been reviewed and found to be without merit.